288 S.W.3d 830 (2009)
Rebecca SILIVEN, Appellant,
v.
STATE of Missouri, Respondent,
No. ED 91785.
Missouri Court of Appeals, Eastern District, Division One.
July 28, 2009.
Jessica Hathaway, Saint Louis, MO, for appellant.
Christopher A. Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.
Prior report: 243 S.W.3d 489.

ORDER
PER CURIAM.
Rebecca Siliven appeals the judgment denying her Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We find that the motion court did not clearly err in denying Siliven's motion. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision.
We affirm the judgment of the motion court under Rule 84.16(b).